Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy D. Raincrow on 01/28/2022.

The application has been amended as follows: 
In claim 20, line 2, please delete “composition” and substitute therefor - - - mixture - - -.
In claim 23, ln 1, after the phrase “comprising glufosinate”, please add - - -, water - - -.

Reasons for Allowance
Claims 11, 20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims were recently amended to require that a mixture which contains glufosinate in addition to the composition that contains the flumioxazin.  With the addition of glufosinate, the claims are now commensurate in scope with the inventive composition which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812. The examiner can normally be reached Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699